Title: From Alexander Hamilton to Thomas Parker, 24 October 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York Oct. 24th. 1799
          
          I can only lament, the delay, & its bad effects on your Regt. of the remittance of money for the pay of your Troops of which you complain of in your letter of the 16th. inst. I have not ceased, however, urgently to reiterate my remonstrances representations on that subject, and have received both verbal and literary written assurances that the requisite necessary Supplies should be forwarded—
          From an Invoice a sent me, by the Superintendant of military Stores of articles of Cloathing &c—it would appear sent forward to Winchester on the 4th. inst. I conclude that your most urgent wants are by this time supplied, and Strenuous exertions I am assured are making to forward the rest—
          I do not consider it as my province to order a Court Martial within the limits of General Pinckney’s command but shall write to him immediately on the Subject.
          With great considen &c
          Col: Parker—
        